Name: COMMISSION REGULATION (EC) No 272/95 of 10 February 1995 determining to what extent applications for import licences for calves not exceeding 80 kilograms lodged under Regulation (EC) No 3076/94 can be met
 Type: Regulation
 Subject Matter: means of agricultural production;  tariff policy;  international trade;  trade policy
 Date Published: nan

 11 . 2. 95 No L 32/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 272/95 of 10 February 1995 determining to what extent applications for import licences for calves not excee ding 80 kilograms lodged under Regulation (EC) No 3076/94 can be met THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3076/94 of 16 December 1994 introducing manage ­ ment measures for imports of certain bovine animals for the first half of 1995 ('), and in particular Article 5 (1 ) thereof, Whereas Article 2 (3) of Regulation (EC) No 3076/94 provides for the quantities reserved to customary impor ­ ters to be assigned in proportion to their imports at the full levy during 1992, 1993 and 1994 ; Whereas allocation of the quantities available to operators covered by point (b) in Article 2 (2) is to be made in proportion to the quantities applied for ; whereas since the quantities applied for exceed those available, a fixed percentage reduction should be set, HAS ADOPTED THIS REGULATION : Article 1 Applications for import licences for live animals of the bovine species weighing not more than 80 kilograms shall be met to the following extent : (a) for importers covered by (a) in Article 2 (2) of Regula ­ tion (EC) No 3076/94, 9,272% of the quantity imported in 1992, 1993 and 1994 ; (b) for importers covered by (b) in Article 2 (2) of Regula ­ tion (EC) No 3076/94, 0,161 % of the quantity applied for. Article 2 This Regulation shall enter into force on 13 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 1995. For the Commission Franz FISCHLER Member of the Commission ( ») OJ No L 325, 17. 12. 1994, p. 8 .